Citation Nr: 9915208	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a VA rating decision entered in June 1990 was clearly 
and unmistakably erroneous in failing to grant service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 1988 to June 
1989.

The instant appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim of clear and 
unmistakable error as to the June 1990 rating decision.


FINDINGS OF FACT

1.  By decision entered in June 1990, VA denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  He did not appeal that decision.

2.  The appellant has not shown that the correct facts, as 
they were known at the time of the June 1990 rating decision, 
were not before the adjudicator, or that the statutory or 
regulatory provisions then extant were incorrectly applied.  
Neither has he provided persuasive reasons as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
adjudication would have been manifestly different but for an 
alleged error.  Rather, he has merely expressed disagreement 
with how the RO weighed or evaluated the facts before it.


CONCLUSION OF LAW

The appellant's claim that the VA decision entered in June 
1990 was clearly and unmistakably erroneous in failing to 
grant service connection for a psychiatric disorder is 
legally insufficient.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from March 1988 to June 
1989 in the U. S. Navy.  His June 1987 enlistment examination 
noted clinical psychiatric examination was normal.  In May 
1989 the veteran ingested a large quantity of Parafon Forte 
as a result of what he described as "relationship 
problems," and he was hospitalized.  The Axis I diagnosis 
was adjustment disorder with mixed emotional features, and 
the Axis II diagnosis was dependent and immature traits.  He 
was discharged with Axis I diagnosis of adjustment disorder 
with depressed mood resolving.  Several days after returning 
to his ship, the veteran went on unauthorized absence.  When 
he returned to duty, he stated that he had been "just 
walking around, feeling depressed."  He was considered a 
suicide risk, but he denied homicidal ideation, voices, or 
auras.  The provisional diagnosis, made by a hospitalman, not 
a medical doctor, was adjustment disorder, depression, and 
suicidal ideation.  A mental health evaluation was requested 
as the veteran's command was deploying to the Persian Gulf in 
a short time.  

The June 1989 mental health evaluation, performed by a 
captain in the medical corps, noted that the veteran had 
"vague thoughts of making a suicide gesture if deployed."  
The captain concluded that the veteran was "not considered 
mentally ill, but manifests a longstanding disorder of 
character and behavior which is of such severity as to render 
the individual incapable of serving adequately in the Navy."  
It was determined that hospital or psychiatric treatment was 
not needed.  The Axis I diagnosis was occupational problem, 
and the Axis II diagnosis was personality disorder not 
otherwise specified with dependent and passive-aggressive 
features which existed prior to service.

The veteran filed an original claim for compensation for 
depression in March 1990.  During a May 1990 VA examination, 
the veteran showed the examiner a copy of a report from 
service, but the examiner noted he did not have other records 
to review.  The veteran reported that he had problems with 
other Navy personnel while in service and that he was 
discharged with a diagnosis of personality disorder.  He 
reported that he was working as a driver, he was not 
following any organized treatment, and he was taking no 
medication.

Mental status examination showed that the veteran was well-
nourished and well-groomed with appropriate posture and gait.  
He was spontaneous, and his conversation was coherent, 
relevant, and well-organized.  No thought or perceptive 
disorder was found, and some "floating anxiety" was felt in 
addition to a strong voluntary component.  His memory and 
judgment were preserved, he was well-oriented times three, 
and there was no suicidal rumination.  Axis I diagnosis noted 
no diagnosis but also noted that an adjustment disorder was 
suspected.  Axis II diagnosis was suspected personality 
disorder and passive aggressive and passive dependent 
structure.

A June 1990 rating decision denied service connection for a 
personality disorder based on the service medical records 
which showed the personality disorder diagnoses in addition 
to the recent VA examination which noted no Axis I diagnosis 
but a suspected adjustment disorder.  Thus, the RO concluded 
that no chronic acquired neuropsychiatric disability was 
shown to have been incurred or aggravated in service.  The 
veteran was notified of that decision and did not appeal.

In February 1995 the veteran filed a claim for service 
connection for a personality disorder.  February 1995 VA and 
private treatment records associated with the claims folder 
noted that the veteran was hospitalized at the VA Medical 
Center (MC) in Tampa, Florida, from February 21, 1995, to 
February 23, 1995, with Axis I diagnosis of adjustment 
disorder with depressed mood and Axis II diagnosis of 
personality disorder.  The veteran reported that he had felt 
"depressed" since a "run of bad luck" began the year 
before.  He stated he had been arrested for evading a police 
officer and that his girlfriend and his son had moved to 
Puerto Rico.  He was hospitalized after reporting he placed a 
gun to his head after very recently losing his job and being 
evicted.  He reported that he saw shadows occasionally and 
heard voices.  He stated that all his problems began in the 
military.  The report noted that the veteran had poor coping 
skills as evidenced by his suicide attempt in service which 
he reported was an effort to get out of an assignment with 
someone he did not like.  It was noted that the veteran had 
been productive since service and had held several jobs.

Mental status examination showed the veteran was well-
groomed, fully oriented, with clear, coherent, and goal-
directed speech.  He reported he was depressed, but his 
affect was full range and appropriate.  There were no 
delusions, hallucinations or flights of ideas, although his 
reports of seeing shadows and hearing his name called were 
noted.  The veteran reported thoughts of self-harm and was 
placed on suicide precautions.  As the veteran was not 
eligible for VA benefits, he was transferred to a private 
hospital on February 23, 1995, despite his wishes not to be 
transferred.  At the time of transfer he was not psychotic or 
delusional and there was "no evidence of major depression."

The veteran was hospitalized at the private facility from 
February 23, 1995, to February 28, 1995.  A six year history 
of depression was noted off and on.  He denied the need for 
treatment and was ambivalent, and he repeatedly stated that 
the military was wrong to release him without service 
connecting him for his disabilities.  The report noted that 
"there may be a psychosocial secondary gain for the patient 
to be here in terms of his seeking military benefits."  He 
denied suicidal thoughts and hallucinations, and he was 
grossly logical and coherent without psychotic features.  His 
affect was shallow, and his mood was anxious and dysphoric.  
He was described as alert, oriented, and cognitively intact.

The veteran was treated with Zoloft for a few days and then 
was discharged as he had not attempted to harm himself or 
others and had verbalized positive plans for the future.  The 
Axis I discharge diagnosis was major depressive episode and 
dysthymic disorder.  The Axis II diagnosis was consider 
personality disorder.  A January 1996 rating decision 
determined that new and material evidence adequate to reopen 
a claim for service connection for a psychiatric disorder had 
not been presented.  In March 1997 the veteran's attorney 
filed the present CUE claim.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105 
(1998).  To establish a valid CUE claim, a claimant must show 
that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principii, 3 Vet.App. 310, 313 (1992).  
The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet.App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  
If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Hazan v. Gober, 10 Vet. App. 511, 
523 (1997); Luallen v. Brown, 8 Vet.App. 92 (1995); Caffrey 
v. Brown, 6 Vet.App. 377, 384 (1994).

In the present case, the Board finds that the appellant's 
claim of CUE must be denied as legally insufficient.  In this 
regard, the Board finds that he has not fulfilled his burden 
of stating a valid claim of CUE.  He has not shown that the 
facts that were before the RO at the time of the June 1990 
decision were incorrect, nor has he made any allegations with 
respect to the misapplication of specific laws or regulations 
then extant.  Rather, he has alleged that service connection 
for a psychiatric disorder was warranted at the time of June 
1990 decision because one in-service medical record noted a 
provisional diagnosis of depression, because the veteran was 
described as "depressed" during the May 1990 VA 
examination, and because the May 1990 examiner did not have 
the claims folder available for review.  Thus, the appellant 
argues, the RO's decision in June 1990 denying service 
connection for a psychiatric disorder was clearly and 
unmistakably erroneous.  

The veteran asserts that the June 29, 1990, rating decision 
stated that the veteran's service medical records "did not 
show any diagnosis during service."  The Board has 
thoroughly reviewed the June 1990 rating decision but does 
not find this phrase anywhere in the context of the decision.  
On the contrary, the rating decision noted that the veteran 
was diagnosed with adjustment disorder with mixed depressed 
mood.  The veteran asserts that the service medical records 
show that he was treated for and diagnosed with depression 
and that service connection is warranted on this fact alone.  
The Board notes that the only diagnosis of depression in the 
service medical records was a provisional diagnosis of 
depression which was suggested by a hospitalman in 
conjunction with a written request for further evaluation by 
a Navy mental health unit.  A captain in a naval mental 
health unit concluded that the veteran was "not considered 
mentally ill."  Thus, the veteran's assertion as regards the 
service medical records appears to be mere disagreement with 
how the RO weighed or evaluated the facts in the June 1990 
adjudication, and as such it cannot be the basis for a CUE 
claim.

The veteran also asserts that the fact that the May 1990 VA 
examiner noted that the veteran reported he was "depressed" 
during the examination is significant particularly in light 
of the fact that the VA examination occurred within the "one 
year presumptive period."  The Board notes that for certain 
chronic diseases, including psychoses, the law provides a 
presumption of service connection if the disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).  However, a review of the medical evidence 
does not show, and the veteran does not assert, that he has 
ever been diagnosed with a psychosis.

The Board acknowledges that the May 1990 VA examination noted 
that the veteran reported that he was depressed.  However, no 
depression was noted during the mental status examination, 
and he was not diagnosed with depression.  The diagnoses were 
no Axis I diagnosis but suspected adjustment disorder, and 
suspected personality disorder with passive aggressive and 
passive dependent structure as Axis II diagnoses.  The June 
1990 rating decision noted the suspected adjustment disorder 
and the lack of Axis I diagnosis.  The veteran's assertion as 
regards the May 1990 VA examination also appears to be mere 
disagreement with how the RO weighed or evaluated the facts 
in the June 1990 adjudication, and as such it cannot be the 
basis for a CUE claim.

The veteran also seems to assert that the June 1990 rating 
decision contained CUE due to the fact that the May 1990 VA 
examiner did not have the claims folder or complete service 
medical records for review.  The veteran's attorney states 
that the examination therefore was not in compliance with 
38 C.F.R. § 4.130 and 38 C.F.R. § 4.1.  First, the Board 
notes that Part 4 of 38 C.F.R. is the schedule for rating 
disabilities.  In other words, Part 4 is applicable where 
service connection has already been granted, which is not the 
situation in this case.  Second, the VA General Counsel (GC) 
has held that, contrary to the appellant's argument, 
"section 4.1 does not require that the history be obtained 
from the examiner's review of prior medical records as 
opposed to the oral report of the person examined or 
summaries provided by the rating board requesting the 
examination."  VAOPGCPREC 20-95, page 2 (1995).  Regardless, 
at most this contention is essentially an alleged failure on 
the part of VA to fulfill its duty to assist, and as such it 
cannot be the basis for a CUE claim.

Hence, the veteran's allegations amount to no more than 
either (1) mere disagreement with how the RO weighed or 
evaluated the facts in the June 1990 adjudication which, as a 
matter of law, is insufficient to give rise to a valid claim 
of CUE; or (2) an alleged failure on the part of VA to 
fulfill its duty to assist.  See Eddy, supra.  His claim of 
CUE must therefore be denied as legally insufficient.



ORDER

The appellant's claim that the VA rating decision entered in 
June 1990 was clearly and unmistakably erroneous in failing 
to grant service connection for a psychiatric disorder is 
legally insufficient; the appeal of this claim must therefore 
be denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

